Title: To James Madison from Rufus King, 23 January 1788
From: King, Rufus
To: Madison, James


Dear Sir
Boston 23. Jan. 1788
Our prospects are gloomy, but hope is not entirely extinguished. Gerry has not returned to the Convention, & I think will not again be invited. We are now thinking of amendments to be submitted not as a condition of our assent & Ratification; but as the opinion of the Convention subjoined to their Ratification. This scheme may gain a few members, but the issue is doubtful. Farewel
R King
